Case 1:20-cr-00093-DHB-BKE Document 29 Filed 06/09/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT xy
FOR THE SOUTHERN DISTRICT OF GEORGIA sy S_ DISTRICT COURT
AUGUSTA DIVISION RUATICTA NIV

 

UNITED STATES OF AMERICA ) ‘70271 JUN-9 P 3 29
v. ) 1:20-CR-093. * ee
> GA.
TONA NIKIA WRIGHT, )
Defendant. )
ORDER

On February 26, 2021, the Court set an unsecured bond for Defendant Tona Nikia Wright
in the amount of $20,000.00. The conditions of defendant’s release included a direction that she
refrain from any use or unlawful possession of a narcotic drug unless prescribed by a licensed
medical practitioner.

Following the defendant’s change of plea hearing on June 8, 2021, the defendant
submitted a urine sample for drug testing in the United States Probation Office. The Court was
notified by the probation officer that the defendant failed the drug test in violation of her bond
conditions. The defendant admitted using cocaine and signed an admission of use form.

Court was reconvened and the defendant through her attorney verbally admitted having
used cocaine in violation of the conditions of her bond. Therefore, the Court finds clear and
convincing evidence that defendant, TONA NIKIA WRIGHT, violated the conditions of her
bond. Given her apparent drug dependence, peculiar conduct at the time of the offense, and her
disregard for the orders and expectations of the Court, this defendant is likely a danger to herself
and the public.

IT IS THEREFORE ORDERED that the defendant’s bond is REVOKED and that

pursuant to Federal Rule of Criminal Procedure 46(f)(1), the unsecured bond in the amount of
Case 1:20-cr-00093-DHB-BKE Document 29 Filed 06/09/21 Page 2 of 2

$20,000.00 is hereby forfeited to the United States of America. The United States Attorney
shall present a judgment for entry at a later time.

The Clerk is directed to serve a copy of this order on the defendant, counsel of record, the
United States Probation Office, and the Financial Administrator for the Southern District of
Georgia.

The defendant is remanded to the custody of the United States Marshal pending

sentencing.

—_

SO ORDERED this 7 day of June, 2021 at Augusta, Georgia.

DUDLEY H. BOWEN, JR. 7

UNITED STATES DISTRICT JUDGE

 
